Citation Nr: 0027692	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased initial evaluation for the 
residuals of a left ankle sprain with traumatic arthritis 
(left ankle disability), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 11, 1973 to 
August 7, 1973 and from June 1988 to September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that implemented a May 1996 Board decision that 
granted the veteran's claim of entitlement to service 
connection for a left ankle disability.    The veteran 
expressed disagreement with the noncompensable evaluation 
assigned by the RO.  A statement of the case was issued in 
December 1996.  A substantive appeal was received from the 
veteran in April 1997.  A hearing was held in May 1997.  The 
hearing officer's decision of July 1997 increased the 
veteran's service connection from a noncompensable level to 
10 percent disabling.  A supplemental statement of the case 
was issued December 1997, confirming the July 1997 decision. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's left knee disability is manifested by pain, 
swelling, crepitation, and some limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service connected left ankle disability have not 
been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for a left ankle disability is 
warranted.  The Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  With respect to this claim, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  Id.

A review of the record reflects that service connection was 
established for the veteran's left ankle disability by a 
Board decision of May 1996.  That decision was based on 
service medical records which indicated that the veteran 
injured his left ankle in April 1990, and received a 
diagnosis of left ankle sprain, and on the reports of 
outpatient treatment records, discussed in detail below, 
which relate a history of left ankle sprains, with swelling, 
instability, and complaints of pain.  The report of a VA 
examination conducted in June 1996 found that the veteran had 
range of motion of both ankles from 20 degrees of 
dorsiflexion bilaterally to 45 degrees of plantar flexion.  
The veteran had resistance to dorsiflexion, with a strength 
of 5/5, resistance to plantar flexion of 5/5, resistance to 
inversion and a well-palpated posterior tibial tendon 
complex, with a 5/5 strength measurement.  In terms of 
inversion, on the left side he had a well-palpated peroneal 
tendon complex, but with a strength of only 4+/5.  With his 
toes raised, both heels inverted into a varus position.  He 
had no anterior drawer sign on either ankle.  
Neurovascularly, he was intact in both lower extremities.  X-
ray reports revealed some degenerative changes on the talo-
fibular joint, with some bone spur formation in the joint.  
The examiner's assessment at that time was status post severe 
ankle sprain, with early signs of degenerative changes with 
osteophytes on the talo-fibular joint. 

In any event, based on the Board decision and the June 1996 
VA examination, 
a noncompensable evaluation was assigned for the left foot 
disability effective October 1, 1992, the month the original 
claim for this disability was submitted, also the month after 
the veteran separated from his second period of active duty.  
See 38 C.F.R. § 3.400 (1999).  During the course of this 
appeal, a hearing officer's decision of July 1997 increased 
the veteran's service connection from a noncompensable level 
to 10 percent disabling.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

With respect to this claim, the relevant evidence of record 
consists of copious amounts of outpatient treatment records 
and VA examinations.  Reports from many of the veteran's 
physical fitness examinations indicate that the veteran 
related a history of left ankle sprain.  Further, the 
veteran's outpatient reports generally indicate a history of 
left ankle sprains.

Service medical records reflect that, in June of 1992, the 
veteran was seen with complaints of a history of left ankle 
sprains, with ankle instability and occasional pain across 
the anterior aspect of the ankle joint.  No swelling was 
found.  The veteran's range of motion was 20 degrees plantar 
flexion and 10 degrees dorsiflexion.  At that time, the 
veteran was given a bone scan for his left ankle, with no 
remarkable findings.  

When scheduled for a follow up examination in July 1992, the 
veteran continued to complain of pain, especially in the 
morning when getting up, and at night.  The veteran 
complained that his pain and instability interfered with his 
ability to run.  Upon examination, the veteran's left ankle 
was found to be tender to palpation in the region of the 
anterior talofibular ligament.  He had a plantar flexion of 
15-20 degrees, and a dorsiflexion of 10 degrees.  The veteran 
complained of increased pain in the anterior talofibular 
ligament with passive supination of the ankle.  The veteran 
was "diagnosed" with chronic left ankle pain and 
instability.

In August 1992, the veteran was seen with continued 
complaints of left ankle pain, as a dull ache, and complaints 
of his ankle giving out.  Upon exam, the ankle was found to 
be tender, with full range of motion, no instability, and no 
further tenderness.  A diagnosis was given of ankle pain 
secondary to degenerative joint disease.

In the report of a February 1993 VA foot examination, the 
examiner found a dorsalis pedis and a posterior tibial pulse 
in a grade of one out of four in the left foot.  Range of 
motion on the "left" was good with pain on motion.  It 
appears that the examiner is referring to the left ankle.  
There was good muscle power present right and left.  The 
examiner found good ankle stability on the right, with only 
fair ankle stability on the left.  The examiner found good 
heel/toe gait and supination gait on the right foot, and fair 
on the left foot.  Pes planus was present with pronation on 
stance.  The Achilles and patellar reflexes were within 
normal limits on the left foot.  There was a good vibratory 
and dull/sharp sensation on the left foot.  There was a 
flexion/plantar response.  The examiner at that time 
diagnosed chronic left ankle weakness secondary to injury, 
with the presence of pes cavus.

According to the report of a VA general examination, 
conducted that same day, the veteran's left ankle 
dorsiflexion was 0-20 degrees, and his plantar flexion was 0-
10 degrees.  X-rays taken at that time showed no significant 
abnormality.  The veteran was diagnosed with a soft tissue 
injury of the left ankle.

The veteran indicates, in his hearing testimony of June 1994, 
that his ankle hurt in the morning and at night, swelled up 
and hurt if he ran more than 100 yards or stood on it for too 
long, and occasionally gave out on him.

A letter received from Wm. R. Collins, MT, DC, dated October 
1994, indicates that the veteran has been under his care 
since December 1993 for a chronic left ankle sprain.  This 
chiropractor indicates that the veteran continues to 
experience pain, swelling, and difficulty with walking or 
standing for prolonged periods of time.  The veteran's left 
ankle also periodically gives out, which causes it to swell 
and become tender.  Dr. Collins indicates that the veteran is 
being treated with ultrasound and interferential current, 
which gives temporary relief.  He indicated that the 
veteran's exacerbations are frequent, and require ongoing 
care, and recommended that the veteran wear a brace on his 
knee, and refrain from any activity that requires standing, 
walking, or lifting.

The report of a VA examination conducted October 1994 
indicates that the veteran complained of chronic pain of the 
left ankle, both laterally and medially, with recurrent 
swelling over the lateral area approximately three to five 
times a month.  The examination found no deformity or 
swelling.  Range of motion of the plantar flexion was limited 
by at least 10 degrees.  An orthopedic examination conducted 
later in October 1994 found restricted motion with 
dorsiflexion to the neutral and plantar flexion to 30 
degrees.  Inversion and eversion were full.  Crepitation was 
noted on the medial aspect at the malleolus during the range 
of motion.  The examiner found no palpatory tenderness.  Pain 
was noted during stress testing.  The veteran had a +1 medial 
laxity with a click noted during this motion.  The examiner 
found mild atrophy about the muscles of the first metatarsal 
on the left, as compared to the right.  Upon review of X-rays 
taken February 1993, the examiner opined that these were not 
normal X-rays.  The examiner found productivity and spur 
formation about the medial malleolus and the medial talus 
with bone productivity and lucencies at that level.  The 
examiner diagnosed the veteran with a grade two sprain of the 
left ankle with productivity and degenerative disease 
especially about the medial compartment, and mild muscle 
atrophy of the first metatarsal. 

As noted previously, the veteran was seen in June 1996 for a 
VA examination, at which time he was assessed with status 
post severe ankle sprain, with early signs of degenerative 
changes with osteophytes on the talo-fibular joint.  Again, 
that examination found that the veteran had range of motion 
of both ankles from 20 degrees of dorsiflexion bilaterally to 
45 degrees of plantar flexion.

The report of a VA examination conducted June 1997 indicates 
that the veteran reported complaints of continuing symptoms 
in his left ankle, and that his ankle would give out and 
cause him to fall.  The veteran reported that the left ankle 
was symptomatic on a daily basis, with intermittent pain in 
the day, but which is especially noted in the morning and the 
end of the day.  The examiner found this pain to be located 
on the medial lateral aspect, but mostly medially.  The 
veteran reported that his ankle would swell at times, and 
that his symptoms varied according to the activity and the 
weather.  Examination revealed that the veteran had no limp, 
and that he was able to heel and toe walk, although it 
increased his symptoms in the left ankle.  The examiner found 
periarticular fullness both medially and laterally.  There 
was mild loss of bulk about the muscles of the first 
metatarsal of the left foot, as compared with the right.  
There was mild pronation of the left foot.  Ranges of motion 
revealed dorsiflexion to the neutral, plantar flexion full, 
inversion to 20 and eversion to 10, with symptoms during the 
ranges of motion, and intermittent crepitation.  There was +1 
medial lateral laxity with pain with this motion. Tenderness 
extended about the medial lateral ligamentous complex, and 
minimal tenderness over the bone per se of the malleoli.  The 
dorsalis pedis pulse was intact.  

The examiner provided a diagnosis of chronic grade two sprain 
of the left ankle, with mild instability and also post 
traumatic arthrofibrosis/symptomatic arthrosis.  The examiner 
commented that the veteran had obvious objective findings, 
and that there would be loss of function involving his left 
ankle.  The examiner found that there would be flare-ups of 
the veteran's left ankle when he had to walk more, with 
swelling which would increase the discomfort, increase loss 
of range of motion, increase lack of endurance, and cause 
fatigability with weakness developing in the left ankle and 
foot.

The veteran was seen in June 1997 by a private physician, 
Robert A. Steele, M.D., for evaluation of his left ankle 
pain.  The veteran complained at that time that his left 
ankle ached all the time, and was much worse after standing 
or any form of exercise, such as running.  The pain was 
located just beneath the lateral malleolus extending a little 
anterior to the malleolus, and was made worse by walking on 
uneven ground.  The examiner noted that the veteran stood 
with a rather supinated forefoot, and seemed reluctant to 
bear weight through the first ray.  The examiner found the 
veteran's range of motion to be essentially normal, with 15 
degrees of dorsiflexion and 50 degrees of plantar flexion 
bilaterally.  Inversion was 20 degrees, and eversion was 5 
degrees.  The examiner noted that the veteran seemed to have 
a slightly increased range of inversion on the left side as 
compared to the right side.  The examiner found no evidence 
of any calluses on the plantar surface.  There was no 
synovitis along the peroneal tendons and no evidence of any 
peroneal subluxation.  The examiner indicated that X-rays 
taken at this time showed some mild degenerative changes of 
the subtalar joint, with hypertrophic spurring of the 
anterior lip of the tibia.  There was also some spurring 
noted at the medial and lateral malleoli.  The main joint 
itself, portion of the ankle joint, looked fine.  The 
examiner's impression at this time was that the site of the 
veteran's pain and his difficulty with walking on uneven 
ground was very suggestive of pain arising from the subtalar 
joint.  The veteran was tender in the sinus tarsi.  The 
examiner injected the sinus tarsi with 1 cc of Decadron, and 
3 ccs of lidocaine, and asked the veteran to return in three 
to four weeks to see if that had produced any significant 
relief.

The veteran was seen by Dr. Steele again in July 1997, with 
complaints that the injections he received in June 1997 had 
not helped him.  The examiner felt that this made it less 
likely that the veteran had a sinus tarsi syndrome, although 
this could not be completely excluded.  The examiner found 
the site of the veteran's pain to be over the anterolateral 
part of the ankle down towards the sinus tarsi.  The examiner 
found that the veteran's main complaint was that his ankle 
tended to give way, not of pain, though he did have pain.  
The examiner noted that the veteran's left ankle did have 
some apparent increased laxity to varus stress, and confirmed 
this on examination.  X-rays taken that day confirmed that 
there was a definite increased opening of the lateral joint 
space on the left side measuring about 16 degrees, as 
compared to 10 degrees on the other side.  The examiner found 
this to be a significant difference that correlated well with 
clinical examination, and found that the veteran had a 
positive anterior drawer.  The examiner's impression at this 
time was of a chronic lateral ligament injury.  The examiner 
prescribed a home exercise program for the veteran and a 
McDavid brace.  The examiner indicated that, if this failed 
to help the veteran, the only alternative would be surgical 
repair of the lateral ligament.

Private medical records from Dr. Steele dated October 1997 
indicate that the veteran had a bad episode of instability a 
few days prior, at which time he felt a tearing and a 
cracking sensation in his ankle.  The examiner found moderate 
swelling over the lateral malleolus and tenderness over the 
anterior portion of the malleolus.  The examiner indicated 
that X-rays taken at the time showed no evidence of fracture 
or dislocation, and no interval change since X-rays taken 
June 1997.  The examiner recommended that the veteran undergo 
a course of physical therapy, and then, if that failed to 
produce adequate symptomatic relief, that reconstruction of 
the lateral ligament should be undertaken.

The Board notes that the veteran's service connected left 
ankle disability is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (1999).  
The criteria for rating under Diagnostic Code 5010, arthritis 
due to trauma, can be found under Diagnostic Code 5003, 
degenerative arthritis.  That section indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The Board points 
out that, for the purpose of rating disabilities from 
arthritis, the ankle is considered to be a major joint.  
38 C.F.R. § 4.45 (1999).  A 20 percent rating would be 
warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Diagnostic Code 5271 provides a 10 percent rating for 
moderate limited motion of the ankle, and a 20 percent rating 
for marked limited motion of the ankle. 

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Code governing limitation of motion of the left ankle.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all of the evidence set out above, the 
Board finds that the veteran is currently properly rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5271 (1999).  Diagnostic Code 5010 indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved unless the limitation of motion of the specific 
joint or joints involved is noncompensable.  As noted below, 
the Board finds that the veteran does have some limitation of 
motion, to a compensable level, such that the veteran should 
be rated under the appropriate Diagnostic Code for limitation 
of motion of the ankle, namely, Diagnostic Code 5271. 

The Board notes that the veteran's most recent VA 
examination, dated June 1997, showed ranges of motion of 
dorsiflexion to the neutral, plantar flexion full, inversion 
to 20 and eversion to 10, with symptoms during the ranges of 
motion, and intermittent crepitation.  A private medical 
examination dated June 1997 found the veteran's range of 
motion to be essentially normal, with 15 degrees of 
dorsiflexion and 50 degrees of plantar flexion bilaterally, 
with inversion of 20 degrees, and eversion of 5 degrees.  The 
report of a VA examination dated June 1996 showed a 
dorsiflexion of 20 degrees, and a plantar flexion of 45 
degrees.  Although the veteran was noted in a VA general 
examination of February 1993 to have a plantar flexion of 
only 10 degrees, the Board notes that the previous reading, 
from an August 1992 outpatient examination, found that the 
veteran had a full range of motion for both dorsiflexion and 
plantar flexion, and that the subsequent reading, from an 
October 1994 orthopedic examination, found dorsiflexion to 
the neutral and plantar flexion to 30 degrees.  Further, as 
noted above, in a VA examination conducted in February 1993 
(the same day as a previously noted examination), range of 
motion of the left ankle was apparently "good."  A June 
1992 examination found the veteran's range of motion to be 20 
degrees plantar flexion and 10 degrees dorsiflexion.  A 
follow-up examination conducted July 1992 found a plantar 
flexion of 15-20 degrees, and a dorsiflexion of 10 degrees.  
The veteran was found, at times, to have pain and crepitation 
on movement.  However, taking into account all of the 
evidence, the Board finds that the veteran's limitation of 
motion of the left ankle, including limitation due to pain, 
does not rise to a marked level, such that a rating higher 
than 10 percent is warranted.  The Board finds that the 
veteran's left ankle disability rises only to a moderate 
level, such that a 10 percent rating is in order. 

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the left ankle disability, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.








ORDER

Entitlement to an increased initial evaluation for the 
residuals of a left ankle sprain with traumatic arthritis 
(left ankle disability), currently rated as 10 percent 
disabling, is denied.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

 

